DETAILED OFFICE ACTION

 	
Applicant’s amendment filed on 10 December 2020 is acknowledged, which comprises an element that is not in compliance with 37 C.F.R. 1.121 (see attached interview summary).  
Applicant’s supplemental amendment filed on 04 March 2021 is acknowledged and entered.  Following the amendment, claims 1 and 4 are amended, and the new claims 8 and 9 are added. 
Currently, claims 1-9 are pending and under consideration.  

Interview Summary
See attached PTO-413.

Declarations
The prior art rejection of claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), and Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and in view of Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40); and the prior art rejection of claims 1-7 under 35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40), and further in view of Comer et al. (US 6,974,697, 12/13/2005) are maintained.  
The declarations of Dr. Allen R. Comer and Dr. Mary Lokuta under 37 CFR 1.132 filed 10 December 2020 are insufficient to overcome the prior art rejections of claims 1-7 based upon the Supp, Nagai, and Lieschke references as set forth in the last Office action for the following reasons:   
I.  Declaration by Dr. Allen R. Comer:
In items 3-4 of the declaration, Dr. Comer provides his opinion of the comments excerpted from the scientific peer review of his grant application (granted) for the research related to the presently claimed invention: Reviewer #2 was skeptical that the human skin substitute would survive at the site of resection, and skeptical of local administration of IL-12 at the site of resection as a therapeutic goal; and believed there were major challenges that are unique to the method of 
This argument is not persuasive because it largely opinion only.  While expert’s scientific opinions, they are not based on the standards of patentability.  Further, it is noted that the grant application granted based on the expert’s opinions, which also indicates an expectation of success from the experts.  Further, Reviewer #1 also acknowledged that IL12 has been extensively characterized for its potential in the stimulation of anti-tumor immunity, both by direct administration and by gene transfer and expression, in this sense the selection of IL-12 in and of itself is not novel.  While the combination of IL12 with genetic engineering of NIKS cells may present certain technical challenges, the concept of such is not a novel inventive concept (for the reasons of record).  "Good science and useful contributions do not necessarily result in patentability." PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1364, 83 USPQ2d 1304 (Fed. Cir. 2007.  See also MPEP 2145, Example 1.
In item 5 of the declaration, Dr. Comer argues, citing references of Goriely, Habiro (no copy provided), Xia, and Wang, that at the time of filing, antithetical roles for IL-12 during engraftment of allogeneic tissue could be identified in the literature: some data suggested that IL-12 may not be essential for graft rejection, on the other hand, increasing expression of IL-12 within an allograft was linked to allograft rejection in other models, and research contemporaneous to ours demonstrated treatment with an IL-12p40 antibody prolonged the survival of cardiac allografts in mice (Xia, and Wang); and that given that treatment with an IL-12p40 antibody reduces IL-12 levels and promotes tolerance, it was both unpredictable and surprising that human skin substitutes engineered to secrete IL-12 were not rejected in our humanized mouse model.
This argument is not persuasive for the following reasons: contrary to Dr. Comer’s interpretation that given that treatment with an IL-12p40 antibody reduces IL-12 levels and promotes tolerance, Xie, for example, teaches that IL-12 and IL-23 share the p40 subunit (abstract, for example), that treatment with both anti-IL-12 antibody and IL-12 p40 recombinant protein has also been shown to exacerbated cardiac allograft rejection (page 31, 1st column, 1st paragraph, lines 1-4); that treatment with anti-IL-12/23p40 antibody significantly decreases the level of serum IL-17 and IFN-, and significantly reduced inflammation within the allografts, as demonstrated by the protection of cardiomyocytes from inflammation-mediated injury and death, reduction in the number of CD4+ and CD8+ T cells, and down-regulation of IFN- and IL-17 (abstract, page 30, the paragraph bridging the two columns, and page 31, 2nd column).  Therefore, treatment with anti-IL-12/23p40 antibody effectively attenuated acute cardiac allograft rejection in mice, which was associated with the inhibition of Th1- and Th17-cell responses, not due to reduces IL-12 levels per se and promotes tolerance; and anti-IL-12 antibody exacerbated cardiac allograft rejection.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Note, Dr. Comer is one of the inventors of the present application, thus, has the interest in the outcome of the case.   

II.  Declaration by Dr. Mary Lokuta
In item 4, Dr. Lokuta argues that a person of ordinary skill in the art would not combine the references or use the rationale provided by the Examiner to arrive at the present invention as Supp does not identify IL-12 as candidate for delivery nor describe the potential expression of proteins with the goal of preventing the recurrence of skin cancer; Nagai indicates that tumor cells that have been modified to secrete IL-12 can retard the growth of B16 melanoma tumors in mice; Lieschke teaches that IL-12 has antimmor activity; and none of these references teach application of IL-12 by any method to a site where a tumor has been removed; and that the assertion by Supp that genetically-modified skin substitutes could potentially be used for cutaneous gene therapy does not address the concept of genetic modification of skin substitutes for sustained promotion of antitumor responses at a site from which a tumor has been removed, and there is no teaching or suggestion in any of the references that a skin substitute expressing IL-12 can or should be applied to a site from which a skin tumor has been removed to prevent the recurrence of skin cancer.  
This argument is not persuasive because the argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is the combined teachings of the four cited references that render the presently claimed method obvious (see last Office Action).  In the instant case, it is the combined teachings of the cited prior art references that made the claimed invention obvious: Supp teaches the use of engineered human skin substitutes for facilitating wound healing in different clinical settings such as burn, and surgical wounds, and providing a protective barrier, and other therapeutic effect when secreting cytokines or other factors; Nagai demonstrates the antitumor effect of locally secreted interleukin-12 (IL-12) on melanoma cells.  Therefore, it would have been instantly obvious to the person of ordinary skill in the art at the time the invention was made to combined the teachings of Supp and Nagai, and to make a genetically engineered human skin substitute secreting IL-12 for treating a skin cancer wound bed after the cancer removal, and reasonably would have expected success in view of the teachings of the cited prior art references.  
In item 5, Dr. Lokuta argues that nor would a person of skill in the art recognize that there is a reasonable expectation of success in achieving the invention based on the combined references because there is no way based on the cited prior art that a person of ordinary skill in the art could conclude or predict that IL-12 delivered via a skin equivalent can provide an antitumor response at a site from which a tumor has been removed; that the skin equivalent looks and acts like three-dimensional skin tissue, and when applied to a wound, the IL-12 must be secreted and then diffuse across the dermal equivalent to the wound bed, which is a complex mechanism for delivery of IL-12 to the desired site for activity and is one of the main reasons why there is no reasonable expectation of success when combining Nagai and Lieschke with Supp.   
This argument is not persuasive because, while the engineered skin substitute secreting IL-12 may involve complex mechanism, Dr. Lokuta provides no reason as to why a person of skill in the art would not recognize a reasonable expectation of success for the method taught by the combined teachings of the prior art references, which method is the same as that of the present invention.  Efficacy is not a requirement for prior art enablement (see MPEP 2121, III).  Further, it is noted that there is no experimental data or results disclosed in the instant specification, which support the antitumor activity of said skin substitute.  Therefore, if the prior art method were not enabled, so would not the claimed method be.  Further, the post filing experimental results submitted with Dr. Lokuta are acknowledged, however, the issue is not whether the claimed method would be enabled or doable (35 U.S.C. 112, first paragraph), rather, the issue is that the claimed invention would have been obvious over that taught by the prior art references (novelty).  Furthermore, a reasonable expectation of success is not equal to absolute predictability, and obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  See also MPEP 2144.08, II. A. 4. (e).  In the instant case, as addressed previously and above, Supp expressly and clearly teaches the use of engineered human skin substitutes for facilitating wound healing in different clinical settings such as burn, and surgical wounds, and providing a protective barrier, and other therapeutic effect when secreting cytokines or other factors, which has been demonstrated in the field: for example, skin substitutes containing keratinocytes genetically modified to overexpress vascular endothelial growth factor (VEGF), a mitogen for microvascular endothelial cells, showed enhanced vascularization and improved healing after grafting to athymic mice (page 409, 1st column, 3rd paragraph).  Thus, the success of the skin substitutes genetically modified to overexpress cytokine VEGF provides strong evidence for a reasonable expectation of success for the skin substitutes genetically modified to express cytokine IL-12.  Furthermore, given the metastatic nature of cancer such as melanoma, the need for continuous treatment after surgical removal of the cancer, and the effectiveness of IL-12 in treating cancer especially melanoma, one of ordinary skill in the art would have been motivated to make a genetically engineered human skin substitute comprising keratinocytes expressing the IL-12 fusion protein IL-12.p40.L.p35, and to use the skin substitute for treating a patient having skin cancer such as melanoma, wherein the skin cancer has been removed following the teachings of Supp, Nagai, and Lieschke at the time the invention was made.
In item 6, Dr. Lokuta argues, citing references, that systemic IL-12 therapy has resulted in broad toxic effects, limiting the clinical application of IL-12 therapy, and data suggest that the route of administration of IL-12 is important; that as there is no evidence that skin substitutes have been used for the sustained, local delivery of bioactive IL-12, there is no way a person of skill in the art could predict whether a cultured skin tissue could provide a suitable method for administering IL-12 to a patient in a manner that both retained antitumor activity and was non-toxic; that Supp specifically addresses the potential use of skin substitutes for secretion of factors into the blood, thus, it would be reasonable for a person of ordinary skill in the art to assume that secretion of IL-12 from a skin equivalent could result in toxicity.  
This argument is not persuasive for the reasons of record and above.  IL-12 systemic toxicity when used systemically is well known, and local administration of IL-12 as an alternative is also well known as it would reduce IL-12 systemic toxicity and increase the local efficacy.  While local delivery of IL-12 may result in certain degree of systemic absorption or toxicity at a higher dosage, such can be much better controlled by optimizing the amount of local delivery as compared to systemic administration; and it does not diminish the advantage of local delivery of IL-12 for its potent antitumor activity.  With respect to the argument "a manner that both retained antitumor activity and was non-toxic”, it is unclear what it is meant.  If such means dose control or certain dosage delivered, the argument would be outside of what being claimed as there is no relevant limitation in the claims.  Further, while there is no skin substitutes used for the local delivery of bioactive IL-12, the concept of local delivery of IL-12 through skin cells and proof of concept clinical trials had been known.  For example, Daud et al. (J Clin Oncol. 2008 Dec 20;26(36):5896-903) reports a phase I dose escalation trial of plasmid IL-12 electroporation in patients with metastatic melanoma, wherein patients received electroporation of plasmid IL-12 into metastatic melanoma lesions; and 24 patients were treated at seven dose levels with minimal systemic toxicity; and concludes that the results indicated this modality to be safe, effective, reproducible, and titratable (abstract, for example).  Therefore, again, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a genetically engineered human skin substitute comprising keratinocytes expressing the IL-12 fusion protein IL-12.p40.L.p35, and to use the skin substitute for treating a patient having skin cancer such as melanoma, wherein the skin cancer has been removed following the teachings of Supp, Nagai, and Lieschke.  
Dr. Lokuta further argues, in item 6 (pages 5-6), that surprisingly, skin substitutes expressing IL-12 stimulate sufficient IFN- expression for local tumor mitigation, with a minimal increase in systemic serum concentration, which is a surprising result and could not have been predicted based on the prior art references cited; and that data in support of the non-toxic administration IL-12 from a skin substitute are presented (attached Figure 1), which strongly suggest that the lL-12 fusion protein released by the ExpressGraft-12C11 skin substitute tissue is bioactive in vivo, resulting in antitumor activity.  
This argument is not persuasive because it is unclear what is so surprising, as it is well known that IL-12 stimulates the production of IFN-, which antitumor activity is also well known.  With respect to “a minimal increase in systemic serum concentration”, such is related to the expression level of IL-12, which can be titratable (see Daud (above), for example), and is not related to what being claimed.  Further, such result is not surprising as Daud had reported the similar result: the local gene expression of IL-12 for cancer treatment is safe and effective, with minimal systemic toxicity, which is titratable.  
Dr. Lokuta further argues, in item 6 (pages 6-7), that the antitumor activity of IL-12 is dependent on the expression of IFN-, however the systemic toxicity seen in humans following IL-12 administration has been correlated with highly elevated levels of IFN-, and that the data from our mouse model system provide support that the ExpressGraft-12C11 skin substitute is able to reduce tumor volume while resulting in only a modest increase in IFN- that is not likely to be associated with toxic effects that have been associated with much higher IFN- serum concentrations.   
This argument is not persuasive for the reasons discussed above.  the optimized effective and less toxic amount of IL-12 for local delivery for cancer treatment does not constitute a novel inventive concept, as the general conditions of the claims are disclosed in the prior art.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Note, Dr. Lokuta is the Director of Regulatory Affairs and Clinical Research of Stratatech Corporation (as indicated in her declaration), which is the assignee of the instant application.

Formal Matters:
Claims
Applicant is advised that should claim 1 be found allowable, claims 8 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Claims 8 and 9 additionally recite “wherein the human skin substitute suppresses growth of cancer cells in the wound bed” (claim 8); and “wherein the human skin substitute stimulates an immune response against residual cancer cells in the wound bed” (claim 9), respectively, which represent inherent properties of the methods, as they do not alter the active ingredients, the method steps, or the patient population of the methods.  As such, the methods of claims 1, 8 and 9 comprise the use of the same active ingredients, and the same active method steps, and are for treating the same patient population.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6 remain rejected, and the new claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), and Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and in view of Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40, cited in the specification), for the reasons of record set forth in the last Office Action mailed on 9/3/2020, at pages 3-5.  
Applicants argument filed on 10 December 2020 has been fully considered, but is not deemed persuasive for the reasons below.    
At pages 8-9 of the response, the applicant argues that the Office has not established a prima facie case of obviousness because the cited art fails to teach or suggest each and every element of amended claim 1, such as a skin substitute comprising a stratified squamous epithelium supported on a dermal equivalent, wherein cells of the stratified squamous epithelium express exogenous IL-12, and the Nagai and Lieschke references make no mention of human skin substitutes; that the Office points to Supp for the disclosure of "several types of engineered human skin substitutes that have been useful for replacement or reconstruction of one or both layers of the skin, facilitating wound healing in different clinical settings"; however, these skin substitutes lack one or more structural features of the claimed skin substitute, as the keratinocytes of Orcel® are not organized into a fully stratified epidermal layer, does not express exogenous IL-12; thus, Supp provides no teaching or suggestion that the majority of genetically modified keratinocytes retain their ability to differentiate into stratified epidermis, or genetically modified keratinocytes expressing an exogenous cytokine, such as IL-12, will retain their ability to differentiate into stratified epidermis; that Supp teaches the use of any human skin substitute genetically modified to secrete a cytokine is extremely limited, Supp provides no guidance to select IL-12 as a cytokine to engineer into keratinocytes; that no reasonable expectation of successfully obtaining a skin substitute as claimed to express an IL-12 or any other exogenous cytokine, and the majority of the skin substitutes by Supp do not contain a stratified squamous epithelium; and that the cited art fails to teach or suggest the use of a human skin substitute expressing exogenous IL-12 to treat a wound bed resulting from removal of a skin cancer in a patient, to suppress growth of cancer cells in the wound bed, or to stimulate an immune response against residual cancer cells in the wound bed. 
This argument is not persuasive for the following reasons: first, as addressed previously, Supp teaches that the gene expression profile of keratinocytes can be altered by the transfer of recombinant genes, and the genetically modified cells have been shown to retain their ability to differentiate into a stratified epidermis, indicating the skin substitutes comprise stratified squamous epithelium.  In addition, Supp demonstrates that both cultured skin substitutes and normal human skin display a stratified epidermis with a cornified surface (page 407, Fig. 1).  Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art; the prior art reference (or references when combined) need not teach or suggest all the claim limitations; the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness” (Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976); and the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts (see MPEP 2141, III.).  Further, applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of Supp, Nagai, and Lieschke, which render the claimed method obvious (see the rejection in the last Office Action).  Although Supp does not specifically teach selecting IL-12 as a cytokine to engineer into keratinocytes, Nagai teaches the antitumor effect of locally secreted IL-12 on melanoma cells.  Therefore, IL-12 would be an obvious choice to one of ordinary skill in the art when making a skin substitute for the purpose of treating skin cancer such as melanoma.  Furthermore, regarding the argument that no reasonable expectation of successfully obtaining a skin substitute as claimed to express an IL-12 or any other exogenous cytokine, a reasonable expectation of success is not absolute predictability, and obviousness does not require absolute predictability of success.  Given the strong teachings by Supp (the gene expression profile of keratinocytes can be altered by the transfer of recombinant genes, and genetic modification can be used to ectopically express cytokines not normally expressed in a particular cell type, to compensate for deficiencies of engineered skin compared to native skin, for example), and the well-established recombinant technology, a reasonable expectation of success is justified in the instant case.  Furthermore, regarding the limitations to suppress growth of cancer cells in the wound bed, or to stimulate an immune response against residual cancer cells in the wound bed in claims 8 and 9, as discussed above, such represent inherent properties of the method, as they do not alter the active ingredients, the method steps, or the patient population of the method.  
At page 10 of the response, the applicant argues that in the context of healing surgical wounds, Supp only exemplified the utility of skin substitutes comprising keratinocytes that have not been genetically altered; and the use of genetically engineered skin substitutes is unequivocally described by Supp as "an exciting possibility" - i.e., an unproven technology.  Further, applicant repeatedly argues that Supp provides no guidance to select IL-12 as a cytokine to engineer into keratinocytes, and no reasonable expectation of successfully obtaining a skin substitute comprising a stratified squamous epithelium using those genetically modified cells. 
This argument is not persuasive for the reasons of record and above.  Further, “[A]ll disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples.”  In re Mills and Palmer, 470 F.2d 649, 651, 176 USPQ 196, 198 (CCPA 1972).  Furthermore, efficacy is not a requirement for prior art enablement (MPEP 2121, III.).  
At pages 10-11 of the response, the applicant made argument based on Dr. Allen Comer’s declaration: a person of ordinary skill in the art would appreciate that a skin substitute is useful as a protective barrier only to the extent that it doesn't create a counter-productive immune response or become rejected by the recipient; since the presence of endogenous IL-12 was linked to graft rejection at the time of filing and researchers were reducing systemic IL-12 levels by administering an anti-IL-12 antibody in order to prolong allografts, there is no motivation for the skilled artisan to modify a prior art skin substitute, such as those in Table 1 of Supp, to express exogenous IL-12 for the purposes of healing a surgical wound; Nagai and Lieschke do not remedy the deficiencies of Supp; and only through impermissible hindsight would the Office be able to allege that the cited art provides motivation to modify the prior art skin substitutes of Supp to exogenously express IL-12 for the purposes of improving the performance of those skin substitutes in wound healing.  
This argument is not persuasive for the reasons of record and above (including that under “Declarations”).  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
At pages 12-13 of the response, the applicant argues that Nagai does not teach IL-12 secreted by keratinocytes in a skin substitute is effective in inhibiting melanoma cancer cell growth, as alleged by the Office; that the tumor cells in Nagai were inhibiting their own growth by expressing and secreting IL-12 from within the tumor, this is distinct from the presently claimed method, in which IL-12 is secreted by the epidermal cells of a skin substitute, which are separated from any underlying tumor cells by the dermal layer of the skin substitute; and that Lieschke, like Nagai, also demonstrated in vivo antitumor activity by intratumoral expression of IL-12, thus, a skilled artisan would not consider the teachings of the cited art, which in this case are limited to intratumoral expression of IL-12 for treating a cancer cell, as creating a reasonable expectation of success for a completely different method of IL-12 delivery.  
This argument is not persuasive for the reasons of record and above.  Additionally, the examiner never indicated that Nagai teaches IL-12 secreted by keratinocytes in a skin substitute is effective in inhibiting melanoma cancer cell growth.  If such were the case, the claims could have been rejected under 35 U.S.C. 102 (anticipation).  Further, once again, applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the issue is not whether a particular reference cited teaches the exact limitations of a claim or the cited references teach or suggest each and every element of the claim (because this is an obviousness rejection), rather, once again, the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.  In the instant case, Supp teaches engineered human skin substitutes useful for replacement or reconstruction of one or both layers of the skin, facilitating wound healing in different clinical settings; wherein genetic modification can be used to ectopically express cytokines not normally expressed, and genetically modified skin substitutes can secret factors to treat systemic disorders; and Nagai teaches the antitumor effect of locally secreted IL-12 on melanoma cells.  As such, it would be instantly obvious to the person of ordinary skill in the art to make an engineered human skin substitute genetically modified to express IL-12, and to use such for post-operation wound in a skin cancer patient such as melanoma, in view of the combined teachings of the cited references.    
At pages 13-16 of the response, the applicant made argument based on the declarations of Dr. Allen R. Comer and Dr. Mary Lokuta: as detailed in the declaration of Dr. Lokuta, there are fundamental differences between the method of the cited art and the presently claimed method, and one of the main differences is that the cited art shows efficacy when tumor cells expressing IL-12 inhibit their own growth (Nagai) or inhibit the growth of an existing tumor after direct injection into the tumor (Lieschke); in stark contrast, the human skin substitute of the instant claims is a remote source of IL-12; and the Comer Declaration further substantiates that the route of administration of IL-12 is important, and the state of the art and the opinion of several skilled artisans clearly rebut the Office's alleged prima facie case of obviousness, a skilled artisan would have no reasonable expectation of success in arriving at the claims based on the specific teaching of Nagai and Lieschke that intratumoral expression of IL-12 inhibited tumor cell growth. 
This argument is not persuasive for the reasons of record and above (including that under “Declarations”).  Once again, efficacy is not a requirement for prior art enablement.  Also, it is unclear what the logic is or why applicant consider that the human skin substitute of the instant claims is a remote source of IL-12 while IL-12 is secreted by the human skin substitute placed right on the wound from the surgical removal of a skin cancer.  
At pages 16-17 of the response, the applicant argues that Supp teaches one application of genetically modified skin substitutes is the secretion of factors into the bloodstream to treat systemic disorders, however, systemic IL-12 therapy was known in the art to result in broad toxic effects, thus, "it would have been reasonable for a person of ordinary skill in the art to assume that secretion of IL-12 from a skin equivalent could result in toxicity"; that "Surprisingly, skin substitutes expressing IL-12 stimulate sufficient IFN- expression for local tumor mitigation, with a minimal increase in systemic serum concentration, which is a surprising result and could not have been predicted based on the cited prior art references.
This argument is not persuasive for the reasons of record and above.  While genetically modified skin substitutes is able to secret factors into the bloodstream, the expression of a factor can be controlled by genetic modification.  For example, Supp teaches that skin substitutes can be genetically engineered to overexpress growth factors that aid in wound healing to enhance their therapeutic value for wound repair (page 409, 1st column, 3rd paragraph), indicating that the expression levels can be modified/controlled.  Further, as discussed previously, Nagai also teaches the antitumor effect of locally secreted IL-12 on melanoma cells.  Although Nagai used melanoma cells for IL-12 expression, the concept is the same, local expression of IL-12.  Therefore, it is unclear what is so surprising about applicants result.  Strictly speaking, the IL-12 expressed or administered locally by any of the ways can end up into blood stream, and it is a matter of the level of the local expression administration, because IL-12 is a soluble factor.   

Claims 1-7 remain rejected, and claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Supp et al. (Clin Dermatol. 2005 Jul-Aug;23(4):403-12), Nagai et al. (Cancer Investigation, 2000, 18(3): 206-213), and Lieschke et al. (Nat Biotechnol. 1997 Jan;15(1):35-40, cited in the specification), as applied to claims 1-6 above, and further in view of Comer et al. (US 6,974,697, 12/13/2005, provided by applicants), for the reasons of record set forth in the last Office Action mailed on 9/3/2020, at pages 5-6.  
Applicants argument filed on 10 December 2020 has been fully considered, but is not deemed persuasive for the reasons below.    
At pages 17-18 of the response, the applicant argues that claims 2-7 depend from claim 1 and necessarily incorporate each and every limitation of claim 1, as a result, claims 2-7 are not rendered obvious by the cited art for the same reasons as detailed above with respect to claim 1; and that new claims 8 and 9 do not depend from claim 1 but require the same structural limitations as claim 1, and also recite specific functional effects related17 to cancer cells that are non-obvious the cited art for the reasons discussed above with regards to claim 1. 
75545273.3 	This argument is not persuasive for the reasons of record and above.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/8/21